Sanders, J.,
concurring:
This is a suit to enjoin the respondents from availing themselves of the benefit of a judgment rendered in their favor in an action at law brought to recover damages for the death of. their decedent, Charles F. Rickey, alleged to have been caused by the negligence of the Douglas Milling and Power Company, a Nevada corporation, in the erection, operation, and conduct of its electric-power lines in Douglas County. The corporation brought the case to this court on appeal from an order denying to it a new trial, and also from the judgment, based on the verdict and special findings of a jury, for the sum of $15,303. The appeal from said order was dismissed, on motion, because of the failure of the corporation to embody the errors based upon any ground for new trial by a statement or bill of exceptions, as required by the statute. Stats. 1915, p. 164. The appeal from the judgment was affirmed, because of no error appearing in the judgment roll. -A petition for rehearing was denied in an extended opinion. Rickey v. Douglas M. and P. Co., 45 Nev. 341, 204 Pac. 504, 205 Pac. 328.
Thereafter the Douglas Milling and Power Company brought this action in the court where the judgment was rendered, setting out and exhibiting with its complaint, and as a part thereof, all .the pleadings and exceptions taken by it in the course of the trial of the action at law. The complaint also embodies all the grievances of complainant against the decision of this court in *154having deprived it of the right to have its case reviewed on the merits. The complaint is a direct attack upon the integrity of the trial court. It charges, in effect, that said court, without color of reason, ruled in favor of plaintiffs and against the defendant throughout the trial of the case at law, and deprived the defendant of a fair and impartial trial, and that because of its bias it is not fit to sit in judgment on the present case.
The first question to be disposed of is whether the judgment can be made the subject of review. It is the general rule that, when an appellate court has passed upon a record and upon a petition for rehearing, and the remittitur has gone down, its jurisdiction terminates, and the cause is beyond its reach. If, then, the supreme court is without power or authority to review its own judgment, a fortiori there can be no power or right to review or set aside such judgment in a collateral suit in equity in an inferior court. Armstrong v. Poole, 30 W. Va. 669, 5 S. E. 257. It would be an extraordinary law, indeed, and an unheard-of practice, fraught with incalculable mischief, to allow a judgment of a court of the last resort to be reviewed by the district court. Van-sickle v. Haines, 8 Nev. 164. Whether the rule be founded on principle or practice, it is absolute and inflexible. Public policy, if not necessity, requires that it should be strictly enforced, even in cases of individual hardship. Campbell v. Campbell, 22 Grat. (Va.) 649. If such were not the rule, it becomes pertinent to inquire when would litigation cease.
I do not say, that the supreme court is infallible, or that a case may not arise in which its judgment might be made the subject of review in a proper proceeding, as where the judgment of this court, in a case before it, was made upon a mistake of fact, or was procured by fraud, or where the judgment of the appellate court, affirming a judgment of the court a quo, is itself void, if the court a quo had no jurisdiction. But this case is by no means such a case. Here the judgment of affirmance by the supreme court is sought to be reviewed, upon the ground that the court improvidently erred, *155whereby the right of appellant to have its case reviewed was lost. To sustain the complaint on this ground would be to rule that a court of equity can interfere to correct the errors of a court of the last resort. But it is, in substance, alleged in the complaint that appellant’s right to have the judgment at law reviewed was lost by reason of the fault, neglect, oversight, ignorance or inefficiency of its attorneys. This was not a ground for relief in equity from a judgment at law. It is well settled that such relief will in no case be granted, where the loss of the remedy at law was due to the party’s own negligence or to the negligence, mistakes, or unskilfulness of attorneys. 23 Cyc. 985-1016; 15 R. C. L., sec. 209, p. 756; 16 Am. & Eng. Ency. Law (2d ed.) 392.
The appellant makes the further contention that the judgment is invalid, because evidence was permitted to go to the jury upon an issue not made by the complaint, and therefore it is void. It appears that plaintiffs were allowed, over the objections and earnest protest of counsel for the defendant company, to introduce in evidence a franchise granted the Douglas Milling and Power Company in the year 1912 by the board of commissioners of Douglas County, pursuant to the statute of Nevada (section 2137, Revised Laws), to erect and maintain poles and wires along the public roads and highways and other public thoroughfares of Douglas County. The error, if it was error to admit the franchise in evidence, cannot be corrected in a court of equity. It is well settled that such courts are without power to enjoin the enforcement of a judgment at law because of erroneous rulings of the court in admitting or excluding particular evidence. 23 Cyc. 1004; 15 R. C. L., sec. 194, p. 739; 16 Am. & Eng. Ency.- Law (2d ed.) 389. Certainly it can neither be fairly nor reasonably contended that by the admission of the franchise the judgment passed upon matters outside of the issue of negligence.
All the other allegations of the complaint for equitable relief against the enforcement of the judgment are *156predicated upon rulings of the trial court in the selection of the jury, the admission and rejection of evidence, the denial of a motion for nonsuit, the giving of instructions requested by plaintiff, and the refusal to give certain of those offered by the defendant, and that the answers of the jury to the special interrogatories were false and inconsistent with the general verdict. The case made by the complaint comes within none of the recognized grounds upon which courts of equity are permitted to interfere with judgments at law and restrain their execution.
August 29, 1923.
The demurrer to the complaint was properly sustained.